DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10, 18 and 46.
Amended: 1, 10, 18, 35-36, 38, 40, 43-44, 46 and 49.
Cancelled: 2-3, 5, 8, 11-12, 14, 17, 19, 21, 25-34, 39, 41, 47, 50, 53-54 and 56.
Pending: 1, 4, 6-7, 9-10, 13, 15-16, 18, 20, 22-24, 35-38, 40, 42-46, 48-49, 51-52 and 55.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 9 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ (US 20050053968 A1) in view of CHURCH (US 20150269313 A1) and further in view of SHAN (US 20190018019 A1).

Re: Independent Claim 1 (Currently Amended), BHARADWAJ discloses a method of storing digital data into peptide sequences (e.g. BHARADWAJ Figs. 4, 5 Title and Abstract) comprising: 
translating the digital code into the peptide sequences (e.g. BHARADWAJ Fig. 4, Encoding block), an individual peptide sequence comprising a sequence of amino acids corresponding to a part of the digital code such that the part of the digital code is carried in the individual peptide sequence (e.g. BHARADWAJ Figs. 1a-b, 2-4, disclose encrypted DNA sequences carrying digital information), an individual amino acid in the sequence of amino acids representing a pattern of bits or symbols (e.g. BHARADWAJ Figs. 1, 3 disclose individual amino acids representing symbols), the sequence of amino acids comprising a head amino acid and a tail amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with Header primer, Encrypted Message and Termination Primer and coding process); and 
synthesizing the translated peptide sequences (e.g. BHARADWAJ Fig. 4, DNA Synthesis block), wherein the encoding of the digital data into the digital code comprises adding one or more order-checking bits into the part of the digital code (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers), the one or more order-checking bits being used for protecting the order of selected bits or symbols in the part of the digital code and being generated based on one or more orders of the selected bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers encoding position, i.e. how bits are related position wise; see also Fig. 4 and ¶¶ [0017]-[0019]), the selected bits or symbols including first and second sequences of patterns of bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] “…header primers are attached at the beginning of segment and tail primers are attached at the end of the segment.”; see also Fig. 4 and ¶¶ [0017]-[0019]), the first sequence of patterns of bits or symbols being represented by a first plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…header primers are attached at the beginning of segment…”), the first plurality of consecutive amino acids including the head amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer), the second sequence of patterns of bits or symbols being represented by a second plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…tail primers are attached at the end of the segment…”), the second plurality of consecutive amino acids including the tail amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer).
BHARADWAJ is silent regarding:
encoding the digital data into a digital code; 
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using tandem mass spectrometry (MS/MS) during retrieving the digital data from the peptide sequences.
CHURCH discloses:
encoding the digital data into a digital code (CHURCH ¶ [0022], “…a portion or portions of a format of information, such as an html format of information, such as an html book with text and/or images, is converted to bits, i.e. zeros and ones, and a bit barcode is added to form a bit sequence, i.e. a series of zeros and ones as commonly understood. Other formats of information that can be converted to bits are known to those of skill in the art. According to one aspect, the portion of an html format of information to be converted into bits may be referred to as a byte portion.”).
BHARADWAJ and CHURCH disclose methods of storing digital data in DNA. CHURCH in particular provides lower level details regarding intermediate steps in encoding/decoding process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the text encoding/decoding scheme of CHURCH to the digital information encoding/decoding method taught by BHARADWAJ for the purpose of storing various types of commonly used text (see e.g., CHURCH Fig. 1 and ¶ [0022] and ¶¶ [0005]-[0017]).
BHARADWAJ and CHURCH are silent regarding:
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using tandem mass spectrometry (MS/MS) during retrieving the digital data from the peptide sequences.
SHAN discloses:
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using tandem mass spectrometry (MS/MS) during retrieving the digital data from the peptide sequences (e.g. SHAN ¶¶ [0003]-[0008], [0055] disclose use of well-known process of mass spectrometry to characterize proteins).
BHARADWAJ, CHURCH and SHAN disclose methods of storing digital data in DNA. SHAN in particular discloses use of well-known mass spectrometry to characterize proteins. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the well known mass spectrometry process of SHAN to the biomolecules taught by BHARADWAJ  CHURCH for the purpose of characterize the biomolecules or DNA proteins with enhanced accuracy (SHAN Abstract and at least ¶ [0055]-[0062]).

Re: Claim 4, BHARADWAJ, CHURCH and SHAN discloses all the limitations of claim 1 on which this claim depends. They further disclose:
the method further comprising forming a mixture of peptides based on the translated peptide sequences (BHARADWAJ Figs. 3-5 and ¶¶ [0032]-[0035]).

Re: Claim 9, BHARADWAJ, CHURCH and SHAN discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the peptide sequences comprise digital data bearing amino acids and non-digital data bearing amino acids (e.g. BHARADWAJ Fig. 4 Conealing box. Fig. 5 Storage box and ¶ [0020] “…SM DNA is then mixed with the enormous complex denatured DNA strands of genomic DNA…”).

Claim(s) 6-7 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of Church and SHAN and further in view of SIKORA (US 20110202280 A1).

Re: Claim 6, BHARADWAJ, CHURCH and SHAN disclose all the limitations of claim 10 on which this claim depends. Church is silent regarding:
the method further comprising adding one or more error-correction codes into the digital code, wherein the one or more error-correction codes comprise any one or combination of repetition code, convolutional code, turbo code, fountain code, low-density parity-check (LDPC) code, Reed-Solomon (RS) code, Hadamard code, and Hamming code. 
SIKORA discloses:
 (SIKORA ¶ [0120] “…Hamming distance is a parameter that represents a distribution of encoded codes…”).  
BHARADWAJ, CHURCH, SHAN and SIKORA disclose biomolecules based information storage systems and methods. SIKORA discloses polynucleotide sequencing error detection and correction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the error correction scheme of SIKORA to implement the biomolecules based information storage systems taught by BHARADWAJ, Church and STRAUSS for the purpose of providing detection and correction of errors or ambiguities encountered in or associated with sequencing of DNA (SIKORA ¶ [0003]). 

Re: Claim 7, BHARADWAJ, CHURCH, SHAN and SIKORA disclose all the limitation of claim 6. They further disclose:
wherein the one or more error-correction codes are generated based on the digital code, or both the digital code and order-checking bits added into the digital code (STRAUSS Figs. 5, 7: 708 and ¶ [0121]).

Claim(s) 35 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH and SHAN and further in view of STRAUSS (US 20170141793 A1).

Re: Claim 35, BHARADWAJ, CHURCH and SHAN discloses all the limitations of claim 1 on which this claim depends. They are silent regarding:
wherein an individual order-checking bit is generated by comparing a first value of a first pattern of bits or symbols with a second value of a second pattern of bits or symbols, the first and second patterns being two consecutive patterns in the first or second sequence of patterns of bits or symbols. 
STRAUSS discloses:
wherein an individual order-checking bit is generated by comparing a first value of a first pattern of bits or symbols with a second value of a second pattern of bits or symbols, the first and second patterns being two consecutive patterns in the first or second sequence of patterns of bits or symbols. (STRAUSS Figs. 2, 4-7: 708 and ¶¶ [0090]-[0100] and [0121] show binary XOR operation between two polynucleotides that is well understood in art to do a consecutive bit-wise operation; the third implementation depicts two consecutive sequences 420A-B and error corrected sequence 418).
BHARADWAJ, CHURCH, SHAN and STRAUSS disclose methods and devices for storing digital data in DNA. STRAUSS in particular provides lower level details regarding correcting errors in digital data stored in DNA sequences. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the error correcting method of STRAUSS to the digital information encoding/decoding method taught by BHARADWAJ, CHURCH and SHAN for the purpose of providing a viable DNA storage system that includes an encoding scheme that can tolerate errors by providing for error correction (see e.g., STRAUSS ¶ [0005]).

Claim(s) 36 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH and SHAN and further in view of CHEN (US 20180223340 A1).

Re: Claim 36, BHARADWAJ, CHURCH and SHAN discloses all the limitations of claim 1 on which this claim depends. They are silent regarding:
adding one or more address pairs to the digital code, wherein an individual address pair comprises a plurality of symbols and is used to indicate the position of an individual peptide sequence in the order of the peptide sequences, and wherein the selected bits or symbols include the plurality of symbols of the individual address pair.
CHEN discloses:
adding one or more address pairs to the digital code, wherein an individual address pair comprises a plurality of symbols and is used to indicate the position of an individual peptide sequence in the order of the peptide sequences, and wherein the selected bits or symbols include the plurality of symbols of the individual address pair code (CHEN  ¶ [0034] "The addressing information can also indicate an order in which the polynucleotides sequences are to be decoded to reconstruct the bits included in the digital data 104").
BHARADWAJ, CHURCH, SHAN and CHEN disclose biomolecules based information storage systems and methods. CHEN discloses randomizing the order of bits encoded in the sequence and include this information in the address part of the encoded sequence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation details of CHEN to implement the biomolecules based information storage systems taught by BHARADWAJ, CHURCH and SHAN for the purpose of improving the accuracy of random access of data stored in polynucleotide sequence data storage systems (CHEN Abstract and ¶¶ [0016], [0022]).

Claim(s) 37 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH and SHAN and further in view of PECK (US 20180253563 A1).

Re: Claim 37, BHARADWAJ, CHURCH and SHAN discloses all the limitations of claim 1 on which this claim depends. They are silent regarding:
wherein the peptide sequences comprise distinct functional groups, isotope labels or affinity labels.
PECK discloses:
wherein the peptide sequences comprise distinct functional groups, isotope labels or affinity labels (PECK ¶ [0071] e.g. "...nucleic acid sequences are identified using...label such as, but not limited to, an affinity tag..."; see also ¶ [0072]).
BHARADWAJ, CHURCH, SHAN and PECK disclose biomolecules based information storage systems and methods. PECK discloses implementation level details of a biomolecules based information storage systems using biomolecule synthesizers and generic computer components. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation details of PECK to implement the biomolecules based information storage systems taught by BHARADWAJ, CHURCH and SHAN for the purpose of providing a scalable, automated, highly accurate and highly efficient systems for biomolecules for information storage (PECK ¶ [0003]).

Claim(s) 10 and 38 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH and SHAN and further in view of STRAUSS.

Re: Independent Claim 10 (Currently Amended), BHARADWAJ discloses a method of retrieving digital data from peptide sequences (e.g. BHARADWAJ Figs. 4, 5 Title and Abstract) comprising:
wherein an individual peptide sequence comprises a sequence of amino acids Docket No. P11089US01/34577-23corresponding to a part of the digital code such that the part of the digital code is carried in the individual peptide sequence (e.g. BHARADWAJ Figs. 1a-b, 2-4, disclose encrypted DNA sequences carrying digital information), an individual amino acid in the sequence of amino acids representing a pattern of bits or symbols (e.g. BHARADWAJ Figs. 1, 3 disclose individual amino acids representing symbols), the sequence of amino acids comprising a head amino acid and a tail amino acid (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] “…header primers are attached at the beginning of segment and tail primers are attached at the end of the segment.”; see also Fig. 4 and ¶¶ [0017]-[0019]), and wherein the part of the digital code comprises one or more order-checking bits (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers), the one or more order-checking bits being used for protecting the order of selected bits or symbols in the part of the digital code and being generated based on one or more orders of the selected bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers encoding position, i.e. how bits are related position wise; see also Fig. 4 and ¶¶ [0017]-[0019]), the selected bits or symbols including first and second sequences of patterns of bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] “…header primers are attached at the beginning of segment and tail primers are attached at the end of the segment.”; see also Fig. 4 and ¶¶ [0017]-[0019]), the first sequence of patterns of bits or symbols being represented by a first plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…header primers are attached at the beginning of segment…”), the first plurality of consecutive amino acids including the head amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer), the second sequence of patterns of bits or symbols being represented by a second plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…tail primers are attached at the end of the segment…”), the second plurality of consecutive amino acids including the tail amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer); 
encoding the order of the selected bits or symbols in the digital code by using pre-defined rules to thereby generate one or more generated order-checking bits (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header, Encrypted message and Termination Primers encoding position, i.e. how bits are related position wise; see also Fig. 4 and ¶¶ [0017]-[0019]); and 
decoding the digital data from the digital code (e.g. BHARADWAJ Fig 5: Decoding and Information retrieval during decryption).
BHARADWAJ is silent regarding:
sequencing and determining an order of the peptide sequences by using tandem mass spectrometry (MS/MS); 
converting the peptide sequences with the determined order into a digital code,
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using MS/MS,
comparing the order-checking bits with the generated order-checking bits; 
indicating a detected error if the order-checking bits do not match the generated order-checking bits.
CHURCH discloses:
converting the peptide sequences with the determined order into a digital code (CHURCH ¶ [0022], “…a portion or portions of a format of information, such as an html format of information, such as an html book with text and/or images, is converted to bits, i.e. zeros and ones, and a bit barcode is added to form a bit sequence, i.e. a series of zeros and ones as commonly understood. Other formats of information that can be converted to bits are known to those of skill in the art. According to one aspect, the portion of an html format of information to be converted into bits may be referred to as a byte portion.”).
BHARADWAJ and CHURCH disclose methods of storing digital data in DNA. CHURCH in particular provides lower level details regarding intermediate steps in encoding/decoding process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the text encoding/decoding scheme of CHURCH to the digital information encoding/decoding method taught by BHARADWAJ for the purpose of storing various types of commonly used text (see e.g., CHURCH Fig. 1 and ¶ [0022] and ¶¶ [0005]-[0017]).
BHARADWAJ and CHURCH are silent regarding:
sequencing and determining an order of the peptide sequences by using tandem mass spectrometry (MS/MS),
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using MS/MS,
comparing the order-checking bits with the generated order-checking bits; 
indicating a detected error if the order-checking bits do not match the generated order-checking bits.
SHAN discloses:
sequencing and determining an order of the peptide sequences by using tandem mass spectrometry (MS/MS) (e.g. SHAN ¶¶ [0003]-[0008], [0055] disclose use of well-known process of mass spectrometry to characterize proteins),
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using MS/MS (e.g. SHAN ¶¶ [0003]-[0008], [0055] disclose use of well-known process of mass spectrometry to characterize proteins).
BHARADWAJ, CHURCH and SHAN disclose methods of storing digital data in DNA. SHAN in particular discloses use of well-known mass spectrometry to characterize proteins. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the well known mass spectrometry process of SHAN to the biomolecules taught by BHARADWAJ and CHURCH for the purpose of characterize the biomolecules or DNA proteins with enhanced accuracy (SHAN Abstract and at least ¶ [0055]-[0062]).
BHARADWAJ, CHURCH and SHAN are silent regarding:
comparing the order-checking bits with the generated order-checking bits; 
indicating a detected error if the order-checking bits do not match the generated order-checking bits.
STRAUSS discloses:
comparing the order-checking bits with the generated order-checking bits (STRAUSS Figs. 2, 4-7: 708 and ¶¶ [0090]-[0100] and [0121]); 
indicating a detected error if the order-checking bits do not match the generated order-checking bits (STRAUSS Fig. 6 and ¶ [0115] disclose identifying correct data, i.e. detecting errors).
BHARADWAJ, CHURCH, SHAN and STRAUSS disclose methods and devices for storing digital data in DNA. STRAUSS in particular provides lower level details regarding correcting errors in digital data stored in DNA sequences. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the error correcting method of STRAUSS to the digital information encoding/decoding method taught by BHARADWAJ, CHURCH and SHAN for the purpose of providing a viable DNA storage system that includes an encoding scheme that can tolerate errors by providing for error correction (see e.g., STRAUSS ¶ [0005]).

Re: Claim 38, BHARADWAJ, CHURCH, SHAN and STRAUSS disclose all the limitation of claim 10. They further disclose:
wherein an individual order-checking bit is generated by comparing a first value of a first pattern of bits or Docket No. P11089US01/34577-27symbols with a second value of a second pattern of bits or symbols, the first and second patterns being two consecutive patterns in the first or second sequence of patterns of bits or symbols (STRAUSS Figs. 2, 4-7: 708 and ¶¶ [0090]-[0100] and [0121] show binary XOR operation between two polynucleotides that is well understood in art to do a consecutive bit-wise operation; the third implementation depicts two consecutive sequences 420A-B and error corrected sequence 418).

Claim(s) 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH, SHAN and STRAUSS and further in view of PECK (US 20180253563 A1).

Re: Claim 13, BHARADWAJ, CHURCH, SHAN and STRAUSS disclose all the limitations of claim 10 on which this claim depends. They are silent regarding:
the method further comprising separating peptide sequences from a mixture of peptides.
PECK discloses:
the method further comprising separating peptide sequences from a mixture of peptides (PECK ¶ [0089] “…separated by non-barcode sequences…” and ¶ [0157] “…separated by breaking or cutting…”).
BHARADWAJ, Church, SHAN, STRAUSS and PECK disclose biomolecules based information storage systems and methods. PECK discloses implementation level details of a biomolecules based information storage systems using biomolecule synthesizers and generic computer components and PECK to implement the biomolecules based information storage systems taught by BHARADWAJ, Church, SHAN and STRAUSS for the purpose of providing a scalable, automated, highly accurate and highly efficient systems for biomolecules for information storage (PECK ¶ [0003] and ¶¶ [0005]-[0020]).

Claim(s) 15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH, SHAN and STRAUSS and further in view of SIKORA.

Re: Claim 15, BHARADWAJ, Church, SHAN and STRAUSS disclose all the limitation of claim 10. They are silent regarding:
wherein the digital code comprises one or more error-correction codes, wherein the one or more error-correction codes comprise any one or combination of repetition code, convolutional code, turbo code, fountain code, LDPC code, RS code, Hadamard code, and Hamming code (SIKORA ¶ [0120] “…Hamming distance is a parameter that represents a distribution of encoded codes…”).
SIKORA discloses:
wherein the digital code comprises one or more error-correction codes, wherein the one or more error-correction codes comprise any one or combination of repetition code, convolutional code, turbo code, fountain code, LDPC code, RS code, Hadamard code, and Hamming code (SIKORA ¶ [0120] “…Hamming distance is a parameter that represents a distribution of encoded codes…”).  
BHARADWAJ, Church, SHAN, STRAUSS and SIKORA disclose biomolecules based information storage systems and methods. SIKORA discloses polynucleotide sequencing error detection and correction. It would have been obvious to a person of ordinary skill in the art before the effective filing SIKORA to implement the biomolecules based information storage systems taught by BHARADWAJ, Church, SHAN and STRAUSS for the purpose of providing detection and correction of errors or ambiguities encountered in or associated with sequencing of DNA (SIKORA ¶ [0003]).

Claim(s) 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH, SHAN, STRAUSS and SIKORA and further in view of KUMAR (US 20190068220 A1).

Re: Claim 16, BHARADWAJ, Church, SHAN, STRAUSS and SIKORA disclose all the limitations of claim 15 on which this claim depends. They are silent regarding:
wherein the decoding of the digital data from digital code uses algorithms comprising belief-propagation algorithm, message-passing algorithm, sum-product algorithm, and bit-flipping algorithm.
KUMAR discloses:
wherein the decoding of the digital data from digital code uses algorithms comprising belief-propagation algorithm, message-passing algorithm, sum-product algorithm, and bit-flipping algorithm (KUMAR Abstract and ¶ [0010] "...bit-flipping (BF) low-density parity check (LDPC) decoders.").
BHARADWAJ, Church, SHAN, STRAUSS, SIKORA and KUMAR disclose biomolecules based information storage systems and methods. KUMAR discloses a memory system, a bit-flipping (BF) low-density parity check (LDPC) decoder that may be included in the memory system and operating methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the error correction scheme of KUMAR to decode data encoded in the biomolecules based information storage systems taught by BHARADWAJ, Church, SHAN, STRAUSS and SIKORA for the purpose of providing storage devices with faster read/write performance, lower power consumption and low cost with improved data integrity (KUMAR Abstract and ¶ [0007]]).

Claim(s) 40 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH, SHAN and STRAUSS and further in view of CHEN.

Re: Claim 40, BHARADWAJ, CHURCH, SHAN and STRAUSS discloses all the limitations of claim 10 on which this claim depends. They are silent regarding:
wherein: the digital code further comprises one or more address pairs; an individual address pair comprises a plurality of symbols and is used to indicate the position of an individual peptide sequence in the order of the peptide sequences; and the selected bits or symbols include the plurality of symbols of the individual address pair.
CHEN discloses:
wherein: the digital code further comprises one or more address pairs; an individual address pair comprises a plurality of symbols and is used to indicate the position of an individual peptide sequence in the order of the peptide sequences; and the selected bits or symbols include the plurality of symbols of the individual address pair (CHEN ¶ [0034] “The addressing information can also indicate an order in which the polynucleotides sequences are to be decoded to reconstruct the bits included in the digital data 104.”).
BHARADWAJ, CHURCH, SHAN, STRAUSS and CHEN disclose biomolecules based information storage systems and methods. CHEN discloses randomizing the order of bits encoded in the sequence and include this information in the address part of the encoded sequence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation details of CHEN to implement the biomolecules based information storage systems taught by BHARADWAJ, CHURCH, SHAN and STRAUSS for the purpose of improving the accuracy of (CHEN Abstract and ¶¶ [0016], [0022]).

Claim(s) 42 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of CHURCH, SHAN and STRAUSS and further in view of PECK.

Re: Claim 42, BHARADWAJ, CHURCH, SHAN and STRAUSS discloses all the limitations of claim 10 on which this claim depends. They are silent regarding:
wherein the amino acids at the C-terminal and N-terminal of the peptides sequences are fixed; and the sequencing of the peptide sequences comprises a sequencing method selected from the group consisting of a graph theory model and a highest-intensity tag based model.
PECK discloses:
wherein the amino acids at the C-terminal and N-terminal of the peptides sequences are fixed; and the sequencing of the peptide sequences comprises a sequencing method selected from the group consisting of a graph theory model and a highest-intensity tag based model (PECK ¶ [0071] e.g. "...nucleic acid sequences are identified using...label such as, but not limited to, an affinity tag..."; see also ¶ [0072]).
BHARADWAJ, CHURCH, SHAN, STRAUSS and PECK disclose biomolecules based information storage systems and methods. PECK discloses implementation level details of a biomolecules based information storage systems using biomolecule synthesizers and generic computer components and associated data storing and data retrieving methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation details of PECK to implement the biomolecules based information storage systems taught by BHARADWAJ, CHURCH, SHAN and STRAUSS for the purpose of providing a scalable, automated, highly (PECK ¶ [0003] and ¶¶ [0005]-[0020]).

Claim(s) 18, 20 and 45 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of PECK (US 20180253563 A1) and CHURCH and further in view of SHAN.

Re: Independent Claim 18 (Currently Amended), BHARADWAJ discloses a system for storing digital data into peptide sequences (e.g. BHARADWAJ Figs. 4, 5 Title and Abstract), the system comprising:
a synthesizer configured to synthesize peptide sequences (e.g. BHARADWAJ Fig. 5 DNA synthesis block); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the system at least to: 
translate the digital code into peptide sequences (e.g. BHARADWAJ Figs. 4, 5 Encoding blocks), wherein an individual peptide sequence comprises a sequence of amino acids corresponding to a part of the digital code such that the part of the digital code is carried in the individual peptide sequence (e.g. BHARADWAJ Figs. 1a-b, 2-4, disclose encrypted DNA sequences carrying digital information), 
an individual amino acid in the sequence of amino acids representing a pattern of bits or symbols (e.g. BHARADWAJ Figs. 1, 3 disclose individual amino acids representing symbols), the sequence of amino acids comprising a head amino acid and a tail amino acid (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] “…header primers are attached at the beginning of segment and tail primers are attached at the end of the segment.”; see also Fig. 4 and ¶¶ [0017]-[0019]); and 
synthesize the translated peptide sequences using the synthesizer (e.g. BHARADWAJ Figs. 4, 5 DNA Synthesis blocks),
the at least one memory and the computer program code configured to, with the at least one processor, cause the system at least to: 
Docket No. P11089USO1/34577-25add one or more order-checking bits into the part of the digital code (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers), wherein the one or more order-checking bits are used for protecting the order of selected bits or symbols in the part of the digital code and are generated based on one or more orders of the selected bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers encoding position, i.e. how bits are related position wise; see also Fig. 4 and ¶¶ [0017]-[0019]), the selected bits or symbols including first and second sequences of patterns of bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] “…header primers are attached at the beginning of segment and tail primers are attached at the end of the segment.”; see also Fig. 4 and ¶¶ [0017]-[0019]), the first sequence of patterns of bits or symbols being represented by a first plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…header primers are attached at the beginning of segment…”), the first plurality of consecutive amino acids including the head amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer), the second sequence of patterns of bits or symbols being represented by a second plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…tail primers are attached at the end of the segment…”), the second plurality of consecutive amino acids including the tail amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer).
BHARADWAJ is silent regarding:
at least one processor in communication with the synthesizer; and 
at least one memory including computer program code,
encode the digital data into a digital code; 
wherein in encoding the digital data into the digital code;
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using tandem mass spectrometry (MS/MS) during retrieving the digital data from the peptide sequences.
PECK discloses:
at least one processor in communication with the synthesizer (PECK ¶ [0016] “…a synthesizer unit for receiving machine instructions from the processor…”); and 
at least one memory including computer program code (PECK Fig. 18 and ¶ [0166] “…a high speed cache 1804 can be connected to, or incorporated in, the processor 1802 to provide a high speed memory for instructions…”).
BHARADWAJ and PECK disclose biomolecules based information storage systems and methods. PECK discloses implementation level details of a biomolecules based information storage systems using biomolecule synthesizers and generic computer components. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation details of PECK to implement the biomolecules based information storage systems taught by BHARADWAJ for the purpose of providing a scalable, automated, highly accurate and highly efficient systems for biomolecules for information storage (PECK ¶ [0003]).
BHARADWAJ and PECK are silent regarding: 
encode the digital data into a digital code; 
wherein in encoding the digital data into the digital code;
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using tandem mass spectrometry (MS/MS) during retrieving the digital data from the peptide sequences.
CHURCH discloses:
(CHURCH ¶ [0022], “…a portion or portions of a format of information, such as an html format of information, such as an html book with text and/or images, is converted to bits, i.e. zeros and ones, and a bit barcode is added to form a bit sequence, i.e. a series of zeros and ones as commonly understood. Other formats of information that can be converted to bits are known to those of skill in the art. According to one aspect, the portion of an html format of information to be converted into bits may be referred to as a byte portion.”); 
wherein in encoding the digital data into the digital code (CHURCH ¶ [0022], “…a portion or portions of a format of information, such as an html format of information, such as an html book with text and/or images, is converted to bits, i.e. zeros and ones, and a bit barcode is added to form a bit sequence, i.e. a series of zeros and ones as commonly understood. Other formats of information that can be converted to bits are known to those of skill in the art. According to one aspect, the portion of an html format of information to be converted into bits may be referred to as a byte portion.”).
BHARADWAJ, PECK and CHURCH disclose methods of storing digital data in DNA. CHURCH in particular provides lower level details regarding intermediate steps in encoding/decoding process. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the text encoding/decoding scheme of CHURCH to the digital information encoding/decoding method taught by BHARADWAJ and PECK for the purpose of storing various types of commonly used text (see e.g., CHURCH Fig. 1 and ¶ [0022] and ¶¶ [0005]-[0017]).
BHARADWAJ, PECK and CHURCH are silent regarding:
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using tandem mass spectrometry (MS/MS) during retrieving the digital data from the peptide sequences.
SHAN discloses:
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using tandem mass spectrometry (MS/MS) during retrieving the digital data from the peptide sequences (e.g. SHAN ¶¶ [0003]-[0008], [0055] disclose use of well-known process of mass spectrometry to characterize proteins).
BHARADWAJ, PECK, CHURCH and SHAN disclose methods of storing digital data in DNA. SHAN in particular discloses use of well-known mass spectrometry to characterize proteins. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the well known mass spectrometry process of SHAN to the biomolecules taught by BHARADWAJ, PECK and CHURCH for the purpose of characterize the biomolecules or DNA proteins with enhanced accuracy (SHAN Abstract and at least ¶ [0055]-[0062]).

Re: Claim 20, BHARADWAJ, PECK, CHURCH and SHAN disclose all the limitations of claim 18 on which this claim depends. They further disclose:
wherein the synthesizer is further configured to: form a mixture of peptides based on the translated peptide sequences (CHURCH ¶ [0022], “…such as using a DNA microchip…”).

Re: Claim 45, BHARADWAJ, PECK, CHURCH and SHAN disclose all the limitations of claim 18 on which this claim depends. They further disclose:
wherein the peptide sequences comprise digital data bearing amino acids and non-digital data bearing amino acids (PECK ¶ [0089] “…separated by non-barcode sequences…” and ¶ [0157] “…separated by breaking or cutting…”; barcoded sequences are encoded sequences, non-bar coded sequences construed to comprise non-digital data encoded sequences since there is no associated barcode with any identifying information).

Claim(s) 22 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of PECK, CHURCH and SHAN and further in view of SIKORA.

Re: Claim 22, BHARADWAJ, PECK, CHURCH and SHAN disclose all the limitations of claim 18 on which this claim depends. They are silent regarding:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the system further to: add one or more error-correction codes into the digital code, wherein the one or more error-correction codes comprise any one or combination of repetition code, convolutional code, turbo code, fountain code, LDPC code, RS code, Hadamard code, and Hamming code.
SIKORA discloses:
 wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the system further to: add one or more error-correction codes into the digital code, wherein the one or more error-correction codes comprise any one or combination of repetition code, convolutional code, turbo code, fountain code, LDPC code, RS code, Hadamard code, and Hamming code (SIKORA H [0120] "...Hamming distance is a parameter that represents a distribution of encoded codes...").
BHARADWAJ, PECK, CHURCH, SHAN and SIKORA disclose biomolecules based information storage systems and methods. SIKORA discloses polynucleotide sequencing error detection and correction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the error correction scheme of SIKORA to implement the biomolecules based information storage systems taught by BHARADWAJ, PECK, CHURCH and SHAN for (SIKORA ¶ [0003]).

Claim(s) 23-24 and 43 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of PECK, CHURCH, SHAN and SIKORA and further in view of STRAUSS.

Re: Claim 23, BHARADWAJ, PECK, CHURCH, SHAN and SIKORA disclose all the limitations of claim 22 on which this claim depends. They are silent regarding:
wherein the one or more error-correction codes are generated based on the digital code, or both the digital code and order-checking bits added into the digital code.
STRAUSS discloses:
wherein the one or more error-correction codes are generated based on the digital code, or both the digital code and order-checking bits added into the digital code (STRAUSS Figs. 5, 7: 708 and ¶ [0121]).
BHARADWAJ, PECK, CHURCH, SHAN, SIKORA and STRAUSS disclose methods and devices for storing digital data in DNA. STRAUSS in particular provides lower level details regarding correcting errors in digital data stored in DNA sequences. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the error correcting method of STRAUSS to the digital information encoding/decoding method taught by BHARADWAJ, PECK, CHURCH, SHAN and SIKORA for the purpose of providing a viable DNA storage system that includes an encoding scheme that can tolerate errors by providing for error correction (see e.g., STRAUSS ¶ [0005]).

Re: Claim 24, BHARADWAJ, PECK, CHURCH, SHAN, SIKORA and STRAUSS disclose all the limitations of claim 18 on which this claim depends. They further disclose:
(PECK ¶ [0071] e.g. "...nucleic acid sequences are identified using...label such as, but not limited to, an affinity tag..."; see also ¶ [0072]).

Re: Claim 43, BHARADWAJ, PECK, CHURCH, SHAN, SIKORA and STRAUSS disclose all the limitations of claim 18 on which this claim depends. They further disclose:
wherein an individual order-checking bit is generated by comparing a first value of a first pattern of bits or symbols with a second value of a second pattern of bits or symbols, the first and second patterns being two consecutive patterns in the first or second sequence of patterns of bits or symbols. (STRAUSS Figs. 2, 4-7: 708 and ¶¶ [0090]-[0100] and [0121] show binary XOR operation between two polynucleotides that is well understood in art to do a consecutive bit-wise operation; the third implementation depicts two consecutive sequences 420A-B and error corrected sequence 418).

Claim(s) 44 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of PECK, CHURCH and SHAN and further in view of CHEN.

Re: Claim 44, BHARADWAJ, PECK, CHURCH and SHAN discloses all the limitations of claim 18 on which this claim depends. They are silent regarding:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the system further to: add one or more address pairs to the digital code, 
CHEN discloses:
wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the system further to: add one or more address pairs to the digital code, wherein an individual address pair comprises a plurality of symbols and is used to indicate the position of an individual peptide sequence in the order of the peptide sequences, and wherein the selected bits or symbols include the plurality of symbols of the individual address pair (CHEN  ¶ [0034] "The addressing information can also indicate an order in which the polynucleotides sequences are to be decoded to reconstruct the bits included in the digital data 104").
BHARADWAJ, PECK, CHURCH, SHAN and CHEN disclose biomolecules based information storage systems and methods. CHEN discloses randomizing the order of bits encoded in the sequence and include this information in the address part of the encoded sequence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation details of CHEN to implement the biomolecules based information storage systems taught by BHARADWAJ, PECK, CHURCH and SHAN for the purpose of improving the accuracy of random access of data stored in polynucleotide sequence data storage systems (CHEN Abstract and ¶¶ [0016], [0022]).

Claim(s) 46, 48-49 and 55 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of PECK and SHAN and further in view of STRAUSS.

Re: Independent Claim 46 (Currently Amended), BHARADWAJ discloses a system for retrieving digital data from peptide sequences (e.g. BHARADWAJ Figs. 4, 5 Title and Abstract), the system comprising: 
a sequencer configured to sequence and determine an order of the peptide sequences (e.g. BHARADWAJ Fig. 5, Extraction of stored message -> DNA sequencer, Sequence obtained), 
the at least one memory and the computer program code configured to, with the at least one processor, cause the system at least to: 
sequence and determine the order of the peptide sequences using the sequencer (e.g. BHARADWAJ Fig. 5, Extraction of stored message -> DNA sequencer, Sequence obtained); 
convert the peptide sequences with the determined order into a digital code (e.g. BHARADWAJ Fig. 5, Extraction of stored message -> Decoding), 
wherein an individual peptide sequence comprises a sequence of amino acids corresponding to a part of the digital code such that the part of the digital code is carried in the individual peptide sequence (e.g. BHARADWAJ Figs. 1a-b, 2-4, disclose encrypted DNA sequences carrying digital information), 
an individual amino acid in the sequence of amino acids representing a pattern of bits or symbols (e.g. BHARADWAJ Figs. 1, 3 disclose individual amino acids representing symbols), the sequence of amino acids comprising a head amino acid and a tail amino acid (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] “…header primers are attached at the beginning of segment and tail primers are attached at the end of the segment.”; see also Fig. 4 and ¶¶ [0017]-[0019]), and wherein the digital code comprises one or more order-checking bits (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers), the one or more order-checking bits being used for protecting the order of selected bits or symbols in the digital code and being generated based on one or more orders of the selected bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] Header and Termination Primers encoding position, i.e. how bits are related position wise; see also Fig. 4 and ¶¶ [0017]-[0019]), the selected bits or symbols including first and second sequences of patterns of bits or symbols (e.g. BHARADWAJ Fig. 1a,b, and ¶¶ [0018]-[0019] “…header primers are attached at the beginning of segment and tail primers are attached at the end of the segment.”; see also Fig. 4 and ¶¶ [0017]-[0019]), the first sequence of patterns of bits Docket No. P11089USO1/34577-29or symbols being represented by a first plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…header primers are attached at the beginning of segment…”), the first plurality of consecutive amino acids including the head amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer), the second sequence of patterns of bits or symbols being represented by a second plurality of consecutive amino acids in the sequence of amino acids (e.g. BHARADWAJ Fig. 1a,b, 4 and ¶ [0019] “…tail primers are attached at the end of the segment…”), the second plurality of consecutive amino acids including the tail amino acid (e.g. BHARADWAJ Figs. 1a-b, 4 Show single and multi-segment encoded messages with a Header primer), and 
decode the digital data from the digital code (e.g. BHARADWAJ Fig. 5, Decoding and Information retrieval during decryption).
BHARADWAJ is silent regarding:
wherein the sequencer uses tandem mass spectrometry (MS/MS); 
at least one processor in communication with the sequencer; and 
at least one memory including computer program code, 
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using MS/MS;
encode the order of the selected bits or symbols in the digital code by using pre-defined rules to thereby generate one or more generated order-checking bits; 
compare the order-checking bits with the generated order-checking bits; 
indicate a detected error if the order-checking bits do not match the generated order-checking bits.
PECK discloses:
at least one processor in communication with the sequencer (PECK ¶ [0016] “…a synthesizer unit for receiving machine instructions from the processor…”); and 
at least one memory including computer program code (PECK Fig. 18 and ¶ [0166] “…a high speed cache 1804 can be connected to, or incorporated in, the processor 1802 to provide a high speed memory for instructions…”).
BHARADWAJ and PECK disclose biomolecules based information storage systems and methods. PECK discloses implementation level details of a biomolecules based information storage systems using biomolecule synthesizers and generic computer components. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the implementation details of PECK to implement the biomolecules based information storage systems taught by BHARADWAJ for the purpose of providing a scalable, automated, highly accurate and highly efficient systems for biomolecules for information storage (PECK ¶ [0003]).
BHARADWAJ and PECK are silent regarding:
wherein the sequencer uses tandem mass spectrometry (MS/MS); 
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using MS/MS;
encode the order of the selected bits or symbols in the digital code by using pre-defined rules to thereby generate one or more generated order-checking bits; 
compare the order-checking bits with the generated order-checking bits; 
indicate a detected error if the order-checking bits do not match the generated order-checking bits.
SHAN discloses:
wherein the sequencer uses tandem mass spectrometry (MS/MS) (e.g. SHAN ¶¶ [0003]-[0008], [0055] disclose use of well-known process of mass spectrometry to characterize proteins); 
the one or more order-checking bits allowing the first and second sequences of patterns of bits or symbols to be determinable when the individual peptide sequence is sequenced by using MS/MS (e.g. SHAN ¶¶ [0003]-[0008], [0055] disclose use of well-known process of mass spectrometry to characterize proteins).
BHARADWAJ, PECK and SHAN disclose methods of storing digital data in DNA. SHAN in particular discloses use of well-known mass spectrometry to characterize proteins. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the well known mass spectrometry process of SHAN to the biomolecules taught by BHARADWAJ and PECK and CHURCH for the purpose of characterize the biomolecules or DNA proteins with enhanced accuracy (SHAN Abstract and at least ¶ [0055]-[0062]).
BHARADWAJ, PECK and SHAN are silent regarding:
encode the order of the selected bits or symbols in the digital code by using pre-defined rules to thereby generate one or more generated order-checking bits; 
compare the order-checking bits with the generated order-checking bits; 
indicate a detected error if the order-checking bits do not match the generated order-checking bits.
STRAUSS disclose:
encode the order of the selected bits or symbols in the digital code by using pre-defined rules to thereby generate one or more generated order-checking bits (STRAUSS Fig. 7: 708 and ¶¶ [0090]-[0100] and [0121]); 
compare the order-checking bits with the generated order-checking bits (STRAUSS Figs. 2, 4-7: 708 and ¶¶ [0090]-[0100] and [0121]); 
indicate a detected error if the order-checking bits do not match the generated order-checking bits (STRAUSS Fig. 6 and ¶ [0115] disclose identifying correct data, i.e. detecting errors).
BHARADWAJ, PECK, SHAN and STRAUSS disclose methods and devices for storing digital data in DNA. STRAUSS in particular provides lower level details regarding correcting errors in digital data stored in DNA sequences. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the error correcting method of STRAUSS to the digital information encoding/decoding method taught by BHARADWAJ, PECK and SHAN for the purpose of providing a viable DNA storage system that includes an encoding scheme that can tolerate errors by providing for error correction (see e.g., STRAUSS ¶ [0005]).

Re: Claim 48, BHARADWAJ, PECK, SHAN and STRAUSS discloses all the limitations of claim 46 on which this claim depends. They further disclose:
wherein the sequencer is further configured to: separate peptide sequences from a mixture of peptides (PECK ¶ [0089] “…separated by non-barcode sequences…” and ¶ [0157] “…separated by breaking or cutting…”).

Re: Claim 49, BHARADWAJ, PECK, SHAN and STRAUSS discloses all the limitations of claim 46 on which this claim depends. They further disclose:
an individual order- checking bit is generated by comparing a first value of a first pattern of bits or symbols with a second value of a second pattern of bits or symbols, the first and second patterns being two consecutive patterns in the first or second sequence of patterns of bits or symbols (STRAUSS Figs. 2, 4-7: 708 and ¶¶ [0090]-[0100] and [0121] show binary XOR operation between two polynucleotides that is well understood in art to do a consecutive bit-wise operation; the third implementation depicts two consecutive sequences 420A-B and error corrected sequence 418).

Re: Claim 55, BHARADWAJ, PECK, SHAN and STRAUSS discloses all the limitations of claim 46 on which this claim depends. They further disclose:
wherein the amino acids at the C- terminal and N-terminal of the peptides sequences are fixed; and the sequencing of the peptide sequences comprises a sequencing method selected from the group consisting of a graph theory model and a highest-intensity tag based model (PECK ¶ [0071] e.g. "...nucleic acid sequences are identified using...label such as, but not limited to, an affinity tag..."; see also ¶ [0072]).

Claim(s) 51 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of PECK, SHAN and STRAUSS and further in view of SIKORA.

Re: Claim 51, BHARADWAJ, PECK, SHAN and STRAUSS discloses all the limitations of claim 46 on which this claim depends. They are silent regarding:

SIKORA discloses:
wherein the digital code comprises one or more error-correction codes, wherein the one or more error-correction codes comprise any one or combination of repetition code, convolutional code, turbo code, fountain code, LDPC code, RS code, Hadamard code, and Hamming code (SIKORA ¶ [0120] “…Hamming distance is a parameter that represents a distribution of encoded codes…”).  
BHARADWAJ, PECK, SHAN, STRAUSS and SIKORA disclose biomolecules based information storage systems and methods. SIKORA discloses polynucleotide sequencing error detection and correction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the error correction scheme of SIKORA to implement the biomolecules based information storage systems taught by BHARADWAJ, PECK, SHAN and STRAUSS for the purpose of providing detection and correction of errors or ambiguities encountered in or associated with sequencing of DNA (SIKORA ¶ [0003]). 

Claim(s) 52 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BHARADWAJ in view of PECK, SHAN, STRAUSS and SIKORA and further in view of KUMAR.

Re: Claim 52, BHARADWAJ, PECK, SHAN, STRAUSS and SIKORA discloses all the limitations of claim 51 on which this claim depends. They are silent regarding:
wherein decoding the digital data from digital code uses algorithms comprising belief-propagation algorithm, message- passing algorithm, sum-product algorithm, and bit-flipping algorithm.
KUMAR discloses:
(KUMAR Abstract and ¶ [0010] "...bit-flipping (BF) low-density parity check (LDPC) decoders.").
BHARADWAJ, PECK, SHAN, STRAUSS, SIKORA and KUMAR disclose biomolecules based information storage systems and methods. KUMAR discloses a memory system, a bit-flipping (BF) low-density parity check (LDPC) decoder that may be included in the memory system and operating methods. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the error correction scheme of KUMAR to decode data encoded in the biomolecules based information storage systems taught by BHARADWAJ, PECK, SHAN, STRAUSS and SIKORA for the purpose of providing storage devices with faster read/write performance, lower power consumption and low cost with improved data integrity (KUMAR Abstract and ¶ [0007]]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov